United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4199
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Daniel Drews

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                              Submitted: April 3, 2017
                               Filed: August 11, 2017
                                   [Unpublished]
                                   ____________

Before SMITH, Chief Judge, ARNOLD and SHEPHERD, Circuit Judges.
                             ____________

PER CURIAM.

       Daniel Drews violated the terms of his supervised release and was sentenced,
in November 2016, to 8 months of imprisonment and 24 more months of supervised
release. He appealed that sentence, and the appeal was submitted to this panel on
April 3, 2017. Since the appeal was submitted, Drews has served his full term of
imprisonment, had his supervision revoked again, and been sentenced to 6 more
months of imprisonment with no more supervised release.

       “Final judgment in a criminal case means sentence. The sentence is the
judgment.” Burton v. Stewart, 549 U.S. 147, 156 (2007) (per curiam) (quoting
Berman v. United States, 302 U.S. 211, 212 (1937)). Because Drews is no longer
serving the sentence, and therefore the judgment, now on appeal, the appeal is moot.
See United States v. Maxie, No. 16-1448, 2017 WL 3084423 (8th Cir. July 20, 2017)
(per curiam).

      Accordingly, we dismiss this appeal.
                     ______________________________




                                        -2-